                      1     GENTILE CRISTALLI
                            MILLER ARMENI SAVARESE
                      2     PAOLA M. ARMENI
                            Nevada Bar No. 8357
                      3     Email: parmeni@gcmaslaw.com
                            410 South Rampart Boulevard, Suite 420
                      4     Las Vegas, Nevada 89145
                            Tel: (702) 880-0000
                      5     Fax: (702) 778-9709
                            Attorney for Defendant, JOEL SHANNON SMITH
                      6

                      7                                       UNITED STATES DISTRICT COURT
                      8                                             DISTRICT OF NEVADA
                      9
                            UNITED STATES OF AMERICA,                             CASE NO. 2:17-cr-00044-JAD-PAL
                    10
                                                               Plaintiff,
                    11
                            vs.
                    12
                            JOEL SHANNON SMITH,
                    13
                                                               Defendant.
                    14
                                  STIPULATION AND ORDER TO CONTINUE SENTENCING (FIRST REQUEST)
                    15
                                      IT IS HEREBY STIPULATED by and between Joel Shannon Smith (“Mr. Smith”),
                    16
                            Defendant, by and through his counsel, Paola M. Armeni, Esq., of the law firm of Gentile
                    17
                            Cristalli Miller Armeni Savarese and the Plaintiff, United States of America, by and through
                    18
                            Dayle Elieson, United States Attorney, and, Jared Grimmer, Assistant United States Attorney,
                    19
                            that the sentencing hearing currently scheduled for October 22, 2018, be vacated. The Parties
                    20
                            respectfully request the hearing be continued to November 5, 2018, or shortly thereafter.
                    21
                                      This Stipulation is entered into for the following reasons:
                    22
                                  1. Sentencing in this matter is currently scheduled for October 22, 2018. Therefore, Mr.
                    23
                            Smith’s sentencing memorandum and formal objections are currently due on October 15, 2018.
                    24
                                  2. Defense counsel Ms. Paola M. Armeni, is commencing trial on October 15, 2018 in the
                    25
                            United States District Court, District of Nevada, in the matter of the United States of America v.
                    26
                            Barbara Stephanie Lizardo, Case No.: 2:17-cr-00021-JCM-GWF-4. The case is expected to last
                    27
                            most of the week.
                    28
    Gentile Cristalli
Miller Armeni Savarese                                                       1 of 4
    Attorneys At Law        Stipulation & Order to Continue
410 S. Rampart Blvd. #420
Las Vegas, Nevada 89145
     (702) 880-0000
                      1          3. Between trial preparation and proceeding forward with trial, counsel for Mr. Smith needs
                      2     a short extension to be able to timely file a sentencing memorandum and formal objections to the
                      3     Presentence Investigation Report on Mr. Smith’s behalf. In order to ensure additional time to
                      4     meet these deadlines, there needs to be a short continuance of the current sentencing date of
                      5     October 22, 2018.
                      6          4. Counsel for the United States will be out of the jurisdiction for training from October 23rd
                      7     to October 26th and needs additional time to file a reply to Mr. Smith’s sentencing documents.
                      8          5. Mr. Smith has appeared in this case and is in custody and, along with the government,
                      9     agrees to this short continuance.
                    10           6. The additional time requested herein is not sought for purposes of delay and the denial of
                    11      this request for a continuance could result in a miscarriage of justice.
                    12           7. Federal Rule of Criminal Procedure 32(b)(2) permits this Court to continue a sentencing
                    13      hearing for good cause. Good cause exists in this case.
                    14           8. For all the above-stated reasons, the ends of justice would be best served by a short
                    15      continuance of the sentencing hearing.
                    16           9. This is the first request for a continuance of the sentencing hearing.
                    17      DAYLE ELIESON                                       GENTILE CRISTALLI
                            UNITED STATES ATTORNEY                              MILLER ARMENI SAVARESE
                    18      DISTRICT OF NEVADA
                    19
                            DATED this 4th day of October, 2018.                DATED this 4th day of October, 2018
                    20
                             /s/ Jared Grimmer                                  /s/ Paola M. Armeni
                    21      JARED GRIMMER                                       PAOLA M. ARMENI
                            Assistant United States Attorney                    Attorney for Defendant,
                    22      Attorneys for Plaintiff,                            JOEL SHANNON SMITH
                            UNITED STATES OF AMERICA
                    23

                    24

                    25

                    26
                    27

                    28
    Gentile Cristalli
Miller Armeni Savarese                                                      2 of 4
    Attorneys At Law        Stipulation & Order to Continue
410 S. Rampart Blvd. #420
Las Vegas, Nevada 89145
     (702) 880-0000
                      1                                       UNITED STATES DISTRICT COURT
                      2                                             DISTRICT OF NEVADA
                      3
                            UNITED STATES OF AMERICA,                            CASE NO. 2:17-cr-00044-JAD-PAL
                      4
                                                               Plaintiff,
                      5
                            vs.
                      6
                            JOEL SHANNON SMITH,
                      7
                                                               Defendant.
                      8
                                               FINDINGS OF FACT, CONCLUSION OF LAW AND ORDER
                      9
                                       Based on the pending Stipulation of counsel, and good cause appearing therefore, the
                    10
                            Court hereby finds that:
                    11
                                                                   CONCLUSIONS OF LAW
                    12
                                  Based on the fact that counsel has agreed to a continuance, the Court hereby concludes that:
                    13
                                  1. Sentencing in this matter is currently scheduled for October 22, 2018. Therefore, Mr.
                    14
                            Smith’s sentencing memorandum and formal objections are currently due on October 15, 2018.
                    15
                                  2. Defense counsel Ms. Paola M. Armeni, is commencing trial on October 15, 2018 in the
                    16
                            United States District Court, District of Nevada, in the matter of the United States of America v.
                    17
                            Barbara Stephanie Lizardo, Case No.: 2:17-cr-00021-JCM-GWF-4. The case is expected to last
                    18
                            most of the week.
                    19
                                  3. Between trial preparation and proceeding forward with trial, counsel for Mr. Smith needs
                    20
                            a short extension to be able to timely file a sentencing memorandum and formal objections to the
                    21
                            Presentence Investigation Report on Mr. Smith’s behalf. In order to ensure additional time to
                    22
                            meet these deadlines, there needs to be a short continuance of the current sentencing date of
                    23
                            October 22, 2018.
                    24
                                  4. Counsel for the United States will be out of the jurisdiction for training from October 23rd
                    25
                            to October 26th and needs additional time to file a reply to Mr. Smith’s sentencing documents.
                    26
                                  5. Mr. Smith has appeared in this case and is in custody and, along with the government,
                    27
                            agrees to this short continuance.
                    28
    Gentile Cristalli
Miller Armeni Savarese                                                      3 of 4
    Attorneys At Law        Stipulation & Order to Continue
410 S. Rampart Blvd. #420
Las Vegas, Nevada 89145
     (702) 880-0000
                      1          6. The additional time requested herein is not sought for purposes of delay and the denial of
                      2     this request for a continuance could result in a miscarriage of justice.
                      3          7. Federal Rule of Criminal Procedure 32(b)(2) permits this Court to continue a sentencing
                      4     hearing for good cause. Good cause exists in this case.
                      5          8. For all the above-stated reasons, the ends of justice would be best served by a short
                      6     continuance of the sentencing hearing.
                      7          9. This is the first request for a continuance of the sentencing hearing.
                      8                                                   ORDER
                      9                IT IS HEREBY ORDERED that the sentencing hearing in this matter scheduled for
                    10      October 22, 2018, at the hour of 11:00 a.m. is hereby vacated and continued to the ____ day6,of
                                                                                                           November
                    11      2018, at the
                            November,    hour
                                       2018, at of
                                                the10:00 a.m.;
                                                    hour of _________ __.m., in Courtroom 6D.
                    12                            5th day of October, 2018.
                                      DATED this _____
                    13
                                                                ________________________________________________
                    14                                           NANCY J. KOPPE Jennifer A. Dorsey
                                                                 UNITED STATES DISTRICT COURT MAGISTRATE
                    15                                           CASE NO.: 2:17-cr-00044-JAD-PAL       Judge
                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26
                    27

                    28
    Gentile Cristalli
Miller Armeni Savarese                                                      4 of 4
    Attorneys At Law        Stipulation & Order to Continue
410 S. Rampart Blvd. #420
Las Vegas, Nevada 89145
     (702) 880-0000
